Citation Nr: 1447352	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-03 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to April 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran does not have any asbestos related lung disorder; his current diagnosis is emphysema, and radiology evidence of old granulomas.

2.  The probative medical evidence of record does not relate any current lung disorder to the Veteran's active duty service or any environmental exposure experienced therein.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by active military service, to include as due to in-service environmental exposure. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claim for service connection in a letter dated May 2005, which is prior to the initial RO rating decision denying the benefit sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was not specifically given notice with respect to degree of disability effective date of the disability in this letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, since service connection is not being granted notice with respect to degree of disability and effective date of disability is not necessary.  Neither the Veteran, nor his representative has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; service personnel records; private medical records; VA medical records; VA examination reports; a VA medical opinion; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran was afforded a VA examination in April 2011, which along with the February 2012 VA medical opinion, is adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran has made varied assertions of a lung disability throughout the course of his claim and appeal.  Initially, in March 2005 he submitted his claim on a VA form 21-526.  He specifically stated he was claiming service connection for:  "spots on lungs (asbestos); shortness of breath."  In a July 2005 statement he asserted that his duties during active military service as an engineering equipment repairman exposed him to diesel fumes, cleaning solvents, oil, asphalt spray, rock dust, and asbestos.  He further emphasized his exposure to asbestos during these duties.  In a November 2008 statement he specifically focused on the fact that he worked in a "quarry / asphalt plant" at Fort Leonard Wood, Missouri during service and that he was exposed to rock dust, which contained quartz and silica at this time.  He also reasserted exposure to asbestos during vehicle maintenance and repairs.

The Veteran served on active duty in the Army from January 1971 to April 1974.  His DD 214 confirms that his military occupational specialty was as an engineering equipment repairman.  Other service personnel records reveal that he was stationed at Fort Leonard Wood for a period of time of approximately two years and six months.  

Service treatment records reveal that a pre-induction examination of the Veteran was conducted in November 1970 for entrance into military service.  At that time, the Veteran reported that he had a chronic cough, along with chronic and frequent colds on his medical history.  The examining physician noted cough and colds, which were not considered disabling.  Clinical evaluation of the Veteran's lungs and chest were normal, with no abnormalities noted by the examining physician.  A chest x-ray revealed no abnormalities.  With no pre-existing injury or disease noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (2013); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Service treatment records do not reveal that the Veteran had any complaints, findings, or treatment for shortness of breath or a lung disorder during service.  On the report of medical history at his service separation examination, the Veteran indicated complaints of shortness of breath and chest pain.  The examiner indicated that the Veteran had shortness of breath with exercise.  Clinical evaluation of the lungs and chest were normal, with no abnormalities noted by the examining physician.  A chest x-ray examination revealed no abnormalities.  

Almost immediately after separation from service, the Veteran became employed as a civilian employee at the quarry / asphalt plant at Fort Leonard Wood, Missouri.  He became a civilian employee doing essentially the same work that he did during active duty.  As a civilian employee he was subject to occupational medical screening.  Accordingly, there are a large volume of service department medical records related to occupational medical screening of the Veteran dated after service.  

Included in these records is an April 1974 chest x-ray that revealed normal findings.  A November 1977 chest x-ray revealed no significant abnormalities.  Because of the Veteran's occupational exposure to cement, rock, and asbestos dust baseline pulmonary function tests (PFT) were conducted in June 1984 and revealed normal spirometry.  Despite his history as a smoker, PFT results were again normal in April 1994 and as late as February 2001.  

In January 1999, the Veteran completed a "respirator medicine evaluation questionnaire."  He reported that he had smoked two packs of cigarettes a day for the past 28 years.  He reported a history of having pneumonia in 1990.  The Veteran did not report a history of asbestos exposure.

Occupational health records reveal that PFTs were conducted in January 1999 and were within normal limits.  Chest x-ray examination conducted at the same time revealed non-acute cardiac or pulmonary disease.  

A March 1999 occupational health consultation reveals that the Veteran reported complaints of shortness of breath, coughing with phlegm, and pain and tightness in his chest.  A 28 year history of smoking was noted.  

On a December 1999 asbestos exposure questionnaire, the Veteran reported that he had a 14 year history of working in a quarry, with severe dust exposure.  He also reported the same 14 year history of asbestos exposure.  Also in December 1999, the Veteran reported the physical hazards he was exposed to in his post-service employment included: arc welding; sandblasting; grinding; solvents; acids; fuels; lubricants; paints; fumes; lead; and asbestos.  However, he did not report the presence of any symptoms, respiratory or other, at that time. 

A September 1991 chest x-ray revealed that the Veteran had a soft tissue density of the left apex.  A May 1997 chest x-ray report revealed no current acute disease.  However, two left apical granulomata were present.  The impression on a January 1999 radiology report was "evidence of old granulomatous disease without interval change and no acute cardiac or pulmonary disease."  Similar findings are noted on radiology reports dated November 2001 and December 2003.  A January 2005 chest x-ray found "old healed granulomatous disease," with "no evidence to suggest asbestosis."  

A VA chest x-ray dated July 2000, reveals that the Veteran had scarring from old granulomatous disease but he had no evidence of consolidation in the lung lobes or of pleural effusion.  A July 2003 chest x-ray revealed the presence of new small nodular densities in the lungs since the last examination.  December 2003 Army occupation medical PFT results revealed the presence of a "mild obstructive lung defect."  An October 2004 VA treatment record indicates that the Veteran sought treatment for complaints of dull chest wall pain.  A 35 year history of smoking was noted.  The diagnosis was chronic bronchitis and pleurisy of the left lung.  

A private medical report reveals that computed tomography (CT) scan of the Veteran's chest was conducted in December 2007.  The impression was changes consistent with previous emphysema, and findings that "may represent" previous granulomatous disease.  

In January 2008, the Veteran private physician submitted a medical statement noting that the lung changes shown on the previous chest CT scan and x-rays were "thought to be caused at least in part by his 15 years spent working in dusty rock quarry.  Findings advanced for age and smoking history."  The diagnosis was "COPD [chronic obstructive pulmonary disease] with emphysema, mult[iple] granulomas bilateral lungs secondary to tobacco use and made worse by exposure to constant rock dust."  The physician further stated that the "present lung change most likely due in part to military history in quarry."   

The 2008 private medical opinion is of little probative value as it is based upon incorrect facts.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The report refers to a 15 year history of dust exposure in a quarry.  However, based on the Veteran's report of starting as a civilian quarry employee almost immediately after leaving service in 1974 and Army occupational medical records dated until 2005, the fact is that he had over 30 years of post-service exposure to rock dust in his civilian occupation.  Moreover, the physician seems to indicate that the Veteran's military dust exposure history was 15 years, when it was only a little over 2 years.  Accordingly, the Board finds this opinion to lack any probative value in determining the etiology of any current lung disorder with respect to the Veteran's active duty service which ended in 1974.  

In April 2011, a VA examination of the Veteran was conducted.  The examiner noted that the Veteran worked in a quarry, with dust and silica exposure for approximately 2 years during service and then for almost 40 years after service.  His long history of smoking was also noted, as well as occupational exposure to asbestos during and after service.  PFTs revealed mild obstructive lung defect.  The chest x-ray was normal, but a chest CT scan revealed scattered calcified granulomas and changes consistent with emphysema; asbestosis was not noted.  The diagnosis was emphysema.  

In December 2012, a VA physician reviewed the VA examination report, along with the other evidence of record.  The VA physician stated that there was no evidence to warrant a diagnosis of asbestosis, and that the PFT and radiology reports were compatible with a diagnosis of emphysema.  The physician further stated that that it was "more likely" that the Veteran's emphysema and spots on the lungs were the result of smoking and prior histoplasmosis infection common to the region.  The physician further opined that the spots on the lungs were "less likely" caused by silica exposure.  

The Veteran has submitted evidence showing that there were environmental hazards, including rock and silica dust at the quarry at Fort Leonard Wood.  However, this evidence is dated after his active duty military service, as the Veteran worked in this environment for decades after service as a civilian employee.  Service connection cannot be granted based upon his civilian employment.  The Veteran asserts that he had the same exposure during service as he had during employment after service.  However, the evidence only establishes that he worked in a quarry for approximately two years during service and for many decades as a civilian.  

The Veteran does not have any asbestos related lung disorder, so any potential exposure to asbestos during service is irrelevant.  Current diagnosis of the Veteran's lung disorder is emphysema, and radiology evidence of old granulomas.  Both the VA and private physician state these findings were caused by the Veteran's long history of smoking.  Service connection may not be granted for disability on the basis that it resulted from the use of tobacco products in service. 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2013).

The VA physician indicates that the Veteran's current lung disorder is not related to his dust exposure, whether during service for two years or for the many decades after service.  The private physician's medical opinion is that the occupational dust exposure makes the emphysema worse and that "the present lung change most likely due in part to military history in quarry."  The private physician's medical opinion is not probative as it is based on incorrect facts asserting military quarry dust exposure for 15 years, which was actually only two years in the military and decades of post-service employment.  Reonal, 5 Vet. App. at 461.  To the extent that the Veteran has submitted documents showing that dust exposure can cause or contribute to emphysema, such evidence does not relate his current lung disorders specifically to any exposure during active service which was a very short period of time when compared to his post-service occupational dust exposure and his long history of smoking.  

The preponderance of the evidence is against the claim for service connection for a lung disorder, claimed as spots on the lungs and to include shortness of breath.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lung disorder is denied. 



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


